MEMORANDUM **
Ajaib Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). Gui v. I.N.S., 280 F.3d 1217, 1221 (9th Cir.2002). We review credibility findings for substantial evidence. Id. at 1225. We grant the petition and remand.
Despite finding Singh’s testimony consistent and his manner easy and unrehearsed, the IJ required Singh to provide corroborating documents. The IJ then found Singh not credible based on its conclusion that the documentary evidence did not verify his claims. Where allegations are otherwise unrefuted and credible, the IJ may not require corroboration of claims. See id. at 1227. Accordingly the IJ’s adverse credibility finding was not supported by substantial evidence. See id.
We therefore grant the petition and remand for further proceedings on the merits of Singh’s application. See I.N.S. v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 355, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.